Case: 13-10575   Date Filed: 09/09/2013   Page: 1 of 8


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-10575
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00554-VMC-EAJ-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,
                                     versus

JEAN TALIUS RICHARDSON,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (September 9, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Jean Talius Richardson appeals his sentence of 27 months of imprisonment

following his pleas of guilty to possessing with intent to distribute MDMA, 21

U.S.C. § 841(a)(1), (b)(1)(C), and possessing with intent to distribute marijuana,
              Case: 13-10575     Date Filed: 09/09/2013   Page: 2 of 8


id. § 841(a)(1), (b)(1)(D).    Richardson argues that the district court erred by

imposing a sentence that ran consecutive to, instead of concurrent with, an

undischarged sentence imposed by a state court for Richardson’s participation in a

conspiracy to traffic MDMA. See United States Sentencing Guidelines Manual

§ 5G1.3(c) (Nov. 2012). Richardson also argues that his sentence is unreasonable.

We affirm.

      On March 25, 2011, Richardson pleaded guilty to possessing marijuana and

possessing drug paraphernalia, and a Florida court sentenced him to two

concurrent terms of 12 months of probation.         On June 10, 2011, Richardson

received four concurrent sentences of 24 months of probation following his pleas

of guilty to possessing with intent to sell marijuana; possessing drug paraphernalia;

possessing a structure used for trafficking, selling or manufacturing controlled

substances; and driving with a suspended license.

      On June 24, 2011, officers with the Sheriff’s Office of Polk County acted on

a tip received from a confidential informant and discovered MDMA and marijuana

in Richardson’s home. The officers found the drugs inside a bucket concealed in

Richardson’s attic. The bucket contained approximately 313 grams of marijuana,

47 MDMA pills, two digital scales, and plastic bags. Richardson claimed the

drugs and told officers that his wife was not involved with the illegal substances.




                                         2
               Case: 13-10575      Date Filed: 09/09/2013   Page: 3 of 8


Richardson was charged for five offenses related to the possession and trafficking

of illegal substances, but a prosecutor later nol prossed those charges.

       While Richardson was incarcerated in the Polk County Jail for his June 24

offenses, officers learned that Richardson’s wife was selling marijuana and

MDMA.         Between August and early October 2011, officers monitored

Richardson’s telephone calls from jail to his wife in which they discussed selling

the illegal substances.     During that period, undercover officers purchased

marijuana and more than 190 pills containing MDMA from Richardson’s wife and

his sister.

       Richardson, his wife, and his sister were convicted in a Florida court for

crimes related to their conspiracy. Richardson entered pleas of guilty to one count

of conspiring to traffic in MDMA, three counts of trafficking in MDMA, and one

count of unlawfully using a two-way communications device, and he received a

sentence of five years of imprisonment.            The Florida court also revoked

Richardson’s terms of probation that he had received in March and June; sentenced

him to time served in the March case; and imposed a five-year sentence in the June

10 case to run concurrently with the five-year sentence imposed for his

participation in the conspiracy.     Richardson’s wife pleaded guilty to eight drug

offenses and received a sentence of 18 months of imprisonment. Richardson’s




                                           3
                 Case: 13-10575   Date Filed: 09/09/2013   Page: 4 of 8


sister pleaded guilty to one drug offense and received a sentence of one year and

one day of imprisonment.

      In the meantime, federal agents arrested Richardson for his possession of

drugs on June 24. On October 26, 2011, a federal grand jury indicted Richardson

for possessing with intent to distribute both MDMA and marijuana. 21 U.S.C.

§ 841(a)(1), (b)(1)(C), (b)(1)(D). Four days later, Richardson pleaded guilty to

both offenses.

      Richardson’s presentence investigation report provided an advisory

guideline range between 30 and 37 months based on his adjusted offense level of

12 and his criminal history of VI.        The report described Richardson’s adult

criminal history, which had progressed from traffic offenses to drug-related crimes.

The report provided that Richardson did not qualify to have his federal sentence

run concurrent with his state sentence under section 5G1.3(b) and that Richardson

had to be sentenced under section 5G1.3(c), which provided the district court

discretion to run his sentence “concurrently, partially concurrently, or

consecutively to” his state sentence.         See U.S.S.G. § 5G1.3(c).    The report

recommended that Richardson’s federal and state sentences run consecutively

because of the “facts of [his] case, [his] prior record, and his ongoing criminal

conduct.” See id. The report also provided that Richardson faced maximum




                                          4
              Case: 13-10575    Date Filed: 09/09/2013   Page: 5 of 8


statutory sentences of 20 years for his MDMA offense and 5 years for his

marijuana offense.

      The district court adopted, without objection, the factual statements and

sentencing calculations in the presentence investigation report. Richardson argued

that the offenses prosecuted in the state and federal courts stemmed from the “same

conspiracy to possess with the intent to distribute” and required a concurrent

sentence under section 5G1.3(b); a consecutive sentence would result in an

unwarranted sentencing disparity with the punishment imposed on his wife and his

sister; and the small amount of drugs involved in his federal charges warranted a

concurrent sentence. The prosecutor argued that Richardson had to be sentenced

under section 5G1.3(c) because his state and federal offenses involved “different

occurrences”; Richardson would not be classified as a career offender because he

was not being prosecuted for his possession offenses in the state court; and

Richardson’s offenses warranted a sentence at the low end of the guideline range to

run consecutively to his undischarged state sentence.

      The district court sentenced Richardson under section 5G1.3(c).        “After

considering the Advisory Sentencing Guidelines, and all of the factors identified in

Title 18, United States Code, Section 3553(a)(1) through (7),” the district court

sentenced Richardson to two concurrent terms of 27 months of imprisonment to

run consecutively to the five-year sentence that he was serving for his state


                                         5
               Case: 13-10575     Date Filed: 09/09/2013    Page: 6 of 8


offenses. The district court explained that it “gave [Richardson] a break” by

varying below the low end of the guidelines range and by ordering that his federal

sentences run concurrently instead of consecutively, but “it was more appropriate”

to order Richardson to serve his federal and state sentences consecutively to

account for his “separate violations” of the law. The district court also explained

that it “knock[ed] . . . three months . . . off” to be “fair[] . . . [and] punish[]

[Richardson] somewhat similarly to . . . [his] wife and sister” and to allow him, a

27-year-old who had accumulated a “substantial criminal history,” to obtain

vocational training that would “help [him] have a better life” and avoid

“spend[ing] the rest of [his] life going in and out of prison.”

      Richardson’s argument that the district court was required to run his

sentence concurrent with his state sentence under section 5G1.3(b) fails. The

offenses for which Richardson was punished in state court did not serve as “the

basis for an increase in the offense level for [his federal] offense[s]” or qualify as

“relevant conduct to” his federal offenses. See U.S.S.G. § 5G1.3(b). Richardson’s

advisory guideline range was based solely on the MDMA and marijuana that

officers discovered in his home in June 2011 and did not account for the large

quantity of MDMA that he conspired to traffic with his wife and sister between

August and October 2011. See United States v. Bidwell, 393 F.3d 1206, 1210

(11th Cir. 2004). And Richardson’s possession offenses “were [not] part of the


                                           6
              Case: 13-10575     Date Filed: 09/09/2013   Page: 7 of 8


same course of conduct” that resulted in his convictions for conspiracy and

trafficking. See U.S.S.G. § 1B1.3(a)(2). Richardson admittedly acted alone in

possessing the marijuana and MDMA in June 2011, and he later entered the

conspiracy with his wife and sister to traffic illegal substances. See Bidwell, 393

F.3d at 1211. In contrast with United States v. Fuentes, 107 F.3d 1515 (11th Cir.

1997), Richardson’s federal and state offenses occurred at different times, involved

different actors, and were accomplished through different schemes. See Bidwell,

393 F.3d at 1210–11. The district court did not err by sentencing Richardson

under section 5G1.3(c) instead of section 5G1.3(b).

      The district court did not abuse its discretion when it determined that it

would best “achieve a reasonable punishment” by running Richardson’s 27-month

sentence consecutively to the five-year sentence he was serving for his state

offenses. See U.S.S.G. § 5G1.3(c). The district court reasonably determined that a

sentence to a consecutive term of imprisonment was required to punish Richardson

for possessing illegal substances while on probation for other drug offenses, to

account for the escalating seriousness of his crimes and his brazen disregard for the

law, to deter him from and protect the public against future similar crimes, and to

provide him with vocational training. See 18 U.S.C. § 3553(a). Richardson argues

that there is an unwarranted disparity between his punishment and that imposed on

his wife and his sister, but his wife and sister were convicted of fewer and less


                                         7
             Case: 13-10575    Date Filed: 09/09/2013   Page: 8 of 8


serious crimes than Richardson. See United States v. Docampo, 573 F.3d 1091,

1101–02 (11th Cir. 2009).     And the district court accounted for the lesser

punishment imposed on Richardson’s wife and sister by departing downward to

impose a sentence that was three months below the low end of his advisory

guideline range. See U.S.S.G. § 5G1.3 cmt. n.3(E). Richardson’s sentence, which

is significantly less than the maximum statutory sentence that he faced, is

reasonable. See United States v. Thomas, 446 F.3d 1348, 1358 (11th Cir. 2006).

      We AFFIRM Richardson’s sentence.




                                       8